Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered.   Applicant has amended claims 9 and 13-14 to  overcome the 112 rejections made in the last Office Action.  The 112 rejections made in the last Office Action are withdrawn.  Applicant has argued that the prior art relied upon in the last Office Action, for example Heittmann, do not disclose the limitations of the amended claims.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etienne-Cummings et al (US 2007/0129648 A1)(hereinafter “Etienne-Cummings”).
Etienne-Cummings discloses a neuromorphic system (Abstract) for processing signals such as  from a visual sensor for artificial vision (para 0044 and 0057) the sensed signal are received (para. 0053 and 0083)  including
A synapse, as Etienne-Cummings discloses the system has electronic analogues of synapses and neurons (para. 0024-0025) and 

The comparator produces a frequency output by comparing a voltage on the capacitor to a threshold voltage, as Etienne-Cummings discloses the sensed signal is  from an artificial sensor (para. 0058),  which is analogous to being from  a synapse (para. 0053), as the artificial sensor is connected through a connector which carries the signal and is therefore analogous to a synapse , and the comparator produces a frequency output by comparing a voltage on the capacitor to a threshold voltage,    and resets the capacitor (para. 0067) based on comparison of the threshold voltage with the voltage on the capacitor (para. 0094), as equation (1) (para. 0094 shows the dependence upon the threshold).
Re claim 3:  Etienne-Cummings discloses the synapse receives current from a photodetector, as Etienne-Cummings discloses the amount of charge transferred per neuron spike is controlled by an applied voltage that regulates the current sources (para. 0095).
Re claim 4:  Etienne-Cummings discloses a second sensor, as Etienne-Cummings discloses two sensors 16 (para. 0111 and Fig. 3).
Re claim 5:  Etienne-Cummings discloses multiple synapses feeding into the same neuron, as Etienne-Cummings discloses at least two neurons physically coupled to each other , to another neuron, or to a sensory input (para. 0025), which is a disclosure of multiple synapses feeding into the same neuron, as the physical connections are analogous to synapses (Fig. 2).
Re claim 8:  Etienne-Cummings discloses at least two neurons physically coupled to a sensory input (para. 0025), which is a disclosure of multiple neuromorphic circuit elements having synapses and neurons (Fig. 2) that receive iniputs from a single image sensor, as Etienne-Cummings also discloses image sensors as the sensory input (para.  0044 and 0057).
.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etienne-Cummings et al (US 2007/0129648 A1)(hereinafter “Etienne-Cummings”) as applied to claim 1 above, and further in view of Shainline et al (US 2020/0052183 A1)(hereinafter “Shainline”).
Etienne-Cummings discloses the limitations of claim 1 as stated above.  Etienne-Cummings is silent with respect to a bias voltage.
Shainline, in the same field of endeavor of optoelectronic synapses, discloses optoelectronic synapses are controlled by a bias voltage (para. 0113).
It would have been obvious to one of ordinary skill in the art to have combined the arrangment disclosed by Shainline with the device disclosed by Etienne-Cummings because Shainline discloses an arrangment of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Etienne-Cummings et al (US 2007/0129648 A1)(hereinafter “Etienne-Cummings”) as applied to claim 1 above, and further in view of Chua et al (US 5,140,670)(hereinafter “Chua”).
Etienne-Cummings discloses the limitations of claim 1 as stated above.  Etienne-Cummings is silent with respect to convolution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied convolution to the frequency outputs of the device disclosed by Etienne-Cummings in order to simplify the calculations as disclosed by Chua.
Re claim 11:  The combination of Etienne-Cummings and Chua disclose the convolution is performed on the output of an image sensor, as Etienne-Cummings discloses an image sensor (para. 0044), and Chua discloses an image sensor (col. 24, lines 50-68 and col. 25, lines 1-7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etienne-Cummings et al (US 2007/0129648 A1)(hereinafter “Etienne-Cummings”)  in view of Chua et al (US 5,140,670)(hereinafter “Chua”).
Etienne-Cummings discloses a method for forming a neuromorphic system (Abstract) for processing signals such as  from a visual sensor for artificial vision (para 0044 and 0057) the sensed signal are received (para. 0053 and 0083)  including
Providing a synapse, as Etienne-Cummings discloses the system has electronic analogues of synapses and neurons (para. 0024-0025) and 
A neuron including a capacitor and a comparator (para. 0092 and Fig.2)  that receives current from the synapse which charges the capacitor (para. 0092-0093)
The comparator produces a frequency output by comparing a voltage on the capacitor to a threshold voltage, as Etienne-Cummings discloses the sensed signal is  from an artificial sensor (para. 0058),  which is analogous to being from  a synapse (para. 0053), as the artificial sensor is connected through a connector which carries the signal and is therefore analogous to a synapse , and the 
Etienne-Cummings is silent with respect to performing a convolution with the circuit elements.
Chua , in the same field of endeavor of neural networks (Abstract), discloses convolution in order to simplify computation of the system of equations associated with neural networks (col. 3, lines 35-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied convolution to the frequency outputs of the device disclosed by Etienne-Cummings in order to simplify the calculations as disclosed by Chua.
Re claim 13:  Etienne-Cummings discloses at least two neurons physically coupled to a sensory input (para. 0025), which is a disclosure of multiple neuromorphic circuit elements having synapses and neurons (Fig. 2) that receive iniputs from a single image sensor, as Etienne-Cummings also discloses image sensors as the sensory input (para.  0044 and 0057).
Re claim 14:  Etienne-Cummings discloses the neuromorphic circuit elements have multiple reinforcing or inhibiting inputs from an imaging and sound systems, as Etienne-Cummings disclose combination of artificial audition and visual sensors (para. 0045) and excitatory or enforcing and inhibitory weights (paras. 0067).
Re claim 18:  Etienne-Cummings discloses the synapse receives current from a photodetector, as Etienne-Cummings discloses the amount of charge transferred per neuron spike is controlled by an applied voltage that regulates the current sources (para. 0095).


Re claim 20:  Etienne-Cummings discloses multiple synapses feeding into the same neuron, as Etienne-Cummings discloses at least two neurons physically coupled to each other , to another neuron, or to a sensory input (para. 0025), which is a disclosure of multiple synapses feeding into the same neuron, as the physical connections are analogous to synapses (Fig. 2).
Re claim 21:  The combination of Etienne-Cummings and Chua disclose the convolution is performed on the output of an image sensor, as Etienne-Cummings discloses an image sensor (para. 0044), and Chua discloses an image sensor (col. 24, lines 50-68 and col. 25, lines 1-7).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etienne-Cummings et al (US 2007/0129648 A1)(hereinafter “Etienne-Cummings”)  as applied to claim 12 above, and further in view of Nestler et al (US 2019/00080231 A1)(hereinafter “Nestler”).
Etienne-Cummings discloses the limitations of claim 12 as stated above.  Etienne-Cummings is silent with respect to the threshold voltage applied to each comparator of the neuromorphic circuit elements representing weights in the convolution.
Nestor, in the same field of endeavor of convolution neural networks (para. 0040), discloses capacitors charge is input to the comparator (para. 0108) and the values are compared and the output voltage is determined (para. 0108 and 0097), and the voltages applied to each of the comparators of the neuromorphic circuit elements respresents weights in the convolution (para. 0046).




17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etienne-Cummings et al (US 2007/0129648 A1)(hereinafter “Etienne-Cummings”) as applied to claim 12 above, and further in view of Shainline et al (US 2020/0052183 A1)(hereinafter “Shainline”).
Etienne-Cummings discloses the limitations of claim 12 as stated above.  Etienne-Cummings is silent with respect to a bias voltage.
Shainline, in the same field of endeavor of optoelectronic synapses, discloses optoelectronic synapses are controlled by a bias voltage (para. 0113).
It would have been obvious to one of ordinary skill in the art to have combined the arrangment disclosed by Shainline with the device disclosed by Etienne-Cummings because Shainline discloses an arrangment of art recognized suitability for an intended purpose (MPEP 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895